On the petition here presented which, for the purpose of this proceeding we must accept as true, it is clear that the court summarily discharged grand jurors without challenge, for any of the causes set forth in the Code of Criminal Procedure, section 239, or without trial thereof. This was in violation of the applicable sections of the Code of Criminal Procedure.
LEHMAN, Ch. J., LOUGHRAN, LEWIS, DESMOND and THACHER, JJ., concur in Per Curiam opinion; RIPPEY and CONWAY, JJ., dissent in memorandum.
  Order affirmed. *Page 121